ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing or rehearing en banc, and the opposition thereto, it is
ORDERED by the merits division * that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellee’s petition for rehearing en banc is granted and that the opinion and judgment of August 16, 1990, are hereby vacated. It is
FURTHER ORDERED that this matter is scheduled for argument before the court sitting en bane on March 15, 1991. It is
FURTHER ORDERED that counsel shall provide, on or before February 4, 1991, ten copies of the briefs heretofore filed with the Clerk. It is
FURTHER ORDERED that counsel be prepared to address at the en banc hearing whether the prosecutor’s cross examination of the defendant and the prosecutor’s closing arguments improperly invited the jury to make missing witness and missing evidence inferences; counsel may, of course, address the other issues in the appeal as well.